

117 HR 441 IH: To provide for the conveyance of certain property to the Tanana Tribal Council located in Tanana, Alaska, and for other purposes.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 441IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Young introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the conveyance of certain property to the Tanana Tribal Council located in Tanana, Alaska, and for other purposes.1.Conveyance of property to the Tanana Tribal Council(a)Conveyance of property(1)In generalAs soon as practicable, but not later than 180 days, after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall convey to the Tanana Tribal Council located in Tanana, Alaska (referred to in this section as the Council), all right, title, and interest of the United States in and to the property described in subsection (b) for use in connection with health and social services programs.(2)Effect on any quitclaim deedThe conveyance by the Secretary of title by warranty deed under this subsection shall, on the effective date of the conveyance, supersede and render of no future effect any quitclaim deed to the property described in subsection (b) executed by the Secretary and the Council.(3)ConditionsThe conveyance of the property under this section—(A)shall be made by warranty deed; and(B)shall not—(i)require any consideration from the Council for the property;(ii)impose any obligation, term, or condition on the Council; or(iii)allow for any reversionary interest of the United States in the property.(b)Property describedThe property, including all land, improvements, and appurtenances, described in this subsection is the property included in U.S. Survey No. 5958, Lot 12, in the village of Tanana, Alaska, within surveyed Township 4N, Range 22W, Fairbanks Meridian, Alaska, containing 11.25 acres.(c)Environmental liability(1)Liability(A)In generalNotwithstanding any other provision of law, the Council shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination on any portion of the property described in subsection (b) on or before the date on which the property is conveyed to the Council.(B)Environmental contaminationAn environmental contamination described in subparagraph (A) includes any oil or petroleum products, hazardous substances, hazardous materials, hazardous waste, pollutants, toxic substances, solid waste, or any other environmental contamination or hazard as defined in any Federal or State of Alaska law.(2)EasementThe Secretary shall be accorded any easement or access to the property conveyed under this section as may be reasonably necessary to satisfy any retained obligation or liability of the Secretary.(3)Notice of hazardous substance activity and warrantyIn carrying out this section, the Secretary shall comply with subparagraphs (A) and (B) of section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).